Citation Nr: 0330506	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-12 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Dependency and 
Indemnity Compensation benefits pursuant to 38 U.S.C.A. 
§ 1151.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active military service from January 
1949 to May 1955.  He died in July 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The RO had also denied the appellant's claim for 
service connection for the cause of the veteran's death in 
November 1997.  The appellant did not appeal that decision.

In July 2001 the Board remanded the case for additional 
development.  That development has been completed.


FINDINGS OF FACT

1.  The official death certificate shows that veteran died in 
July 1997 with the cause of death reported as cardiac failure 
due to sepsis due pelvis abscess due to small bowel 
obstruction.

2.  At the time of his death, the veteran was service-
connected for residuals of a gunshot wound of the left 
forearm, evaluated as 30 percent disabling, and residuals of 
a fracture of the left ulna and radius and gunshot wound of 
the left shoulder and chest, malaria, and an appendectomy 
scar, each evaluated as 0 percent disabling.  The combined 
schedular evaluation was 30 percent effective from May 1955.  
He also had been in receipt of a non-service-connected 
special monthly pension based on the need for the aid and 
attendance of another person, due to severe end-stage chronic 
obstructive pulmonary disease from August 1992. 

3.  The treatment rendered at the VA Medical Center in 
Birmingham, Alabama from April to July [redacted], 1997 did not 
result in any additional disability which caused, hastened, 
or contributed substantially or materially to the veteran's 
death.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1151 have not been 
met. 38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.358 
(2003).

2.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code have not been met.  38 U.S.C.A §§ 3500 
and 3501 (West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The official death certificate shows that veteran died in 
July 1997 with the cause of death reported as cardiac failure 
due to sepsis due pelvis abscess due to small bowel 
obstruction.

At the time of the veteran's death service connection was in 
effect for residuals of a gunshot wound of the left forearm 
with injury to Muscle Groups VII and VIII rated as 30 percent 
disabling, residuals of fractures of the left ulna and radius 
and gunshot wounds of left shoulder and chest, residuals of 
malaria, (zero percent) and an appendectomy scar (zero 
percent).  These rating had been continuously in effect since 
his separation from service.

The veteran served on active duty from 1949 to 1955.  During 
service he sustained grenade fragment wounds in combat in the 
Korean Conflict.  The service medical records reflect no 
findings pertinent complaint or finding relative to carcinoma 
or chronic obstructive pulmonary disease.

In September 1955 the RO granted service connection for 
residuals of a gunshot wound of the left forearm with injury 
to Muscle Groups VII and VIII (30 percent), and residuals of 
fractures of the left ulna and radius and gunshot wounds of 
left shoulder and chest, residuals of malaria, and an 
appendectomy scar each evaluated as noncompensable.

The veteran was admitted to the Birmingham, Alabama VA 
Medical Center (VAMC) in May 1997.  The clinical history 
showed that he had rectal bleeding and constipation for 
approximately 6 months.  In April 1997 he underwent a barium 
enema, which showed a rectal mass.  Following a sigmoidoscopy 
in May 1997, a biopsy was positive for invasive moderately 
differentiated adenocarcinoma of the rectum.  He was admitted 
to the hospital for abdominal perianal resection.  The 
procedure went without difficulty.  The terminal hospital 
report notes that he developed increasing fever and abdominal 
distention about 10 days after surgery.  A CT scan showed an 
intra abdominal abscess.  The veteran then underwent drainage 
of the intra-abdominal abscess.  Approximately one week later 
he had abdominal distention and air fluid levels on X-ray.  
He then underwent an exploratory laparotomy with lysis of the 
adhesions and multiple enterostomies of the small bowel.  He 
continued to have several episodes of sepsis with the 
development of acute renal failure and pulmonary 
insufficiency requiring more ventilatory support.  Additional 
complications ensued, and he developed a fatal arrhythmia on 
July [redacted], 1997.  The final diagnosis was rectal cancer.

The appellant filed for service connection for the cause of 
the veteran's death as a result of VA medical treatment in 
February 1998.

In March 2000 the Birmingham VAMC sent the RO complete copies 
of the hospital records, including nurses and doctor's 
orders, concerning the veteran's terminal hospital admission.  

In April 2000 a VA medical doctor reviewed the veteran's 
claims files and summarized his assessment of the veteran's 
treatment as follows:

The medical care and surgery provided by 
the Birmingham VA Medical Center was 
appropriate and timely.  A rectal cancer 
was found on April 29, 1997 by barium 
enema; the veteran had a history of 
constipation and rectal bleeding.  The 
veteran was admitted on May 12, 1997.  He 
had Type II diabetes mellitus and severe 
COPD (cigarette smoker).  The operation 
(abdominal perineal resection) with colon 
resection with colostomy was performed 
successfully.  The veteran seemed to be 
recovering well during the first week 
post-operatively.  Suddenly he started 
some vomiting and subsequently developed 
abdominal distention.  Fever then 
followed.  A CT scan of the abdomen 
revealed a pelvic abscess.  The abscess 
was drained and antibiotics were started.  
Abdominal problems continued with fever, 
so an exploratory laparotomy was done 
which revealed adhesions and multiple 
abscesses of the small bowel.  
Subsequently the veteran developed 
pulmonary failure, and renal failure with 
repeated bouts of sepsis.  The surgeons 
and other consultants aggressively 
treated the veteran during his protracted 
and complication-filled hospitalization.

The veteran died on July [redacted], 1997 due to 
multiple and most likely unavoidable 
complications after surgery.  He 
developed a pelvic abscess with repeated 
episodes of sepsis; multiple-system 
failure then ensued over approximately a 
two-month period.  Type II Diabetes 
Mellitus and severe COPD adversely 
impacted his likelihood of recovering 
from the abscess and sepsis, the 
respiratory failure, and the renal 
failure. 

In her formal appeal to the Board and in other documents, the 
appellant states that she knew the veteran had an intestinal 
blockage after his initial surgery during his terminal 
hospital admission.  She says she informed doctors of this 
problem, but she was ignored and the doctors treated the 
veteran improperly, which resulted in his death.  

In November 2001 the VA doctor who proffered the above 
medical opinion reported that the claims files had been 
reviewed in their entirety and that no additional opinion or 
corrections were necessary as his medical opinion stood, as 
it had been previously set forth.


Analysis

Pursuant to the July 2001 Board remand, the VA has fulfilled 
its obligation under the Veterans Claims Assistance Act of 
2000 (VCAA).  Specifically, under 38 U.S.C.A. § 5103, VA 
notified the appellant of the information or evidence 
necessary to substantiate a claim and informed her which 
portion of the information and evidence she is to provide and 
which portion the VA will obtain on her behalf.  In August 
2001, the RO informed the appellant of the basis for the 
denial of her claims.  Also, the RO told the appellant what 
information or evidence that she was to provide to the VA and 
what information or evidence that the VA would obtain on her 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, in August 2001 letter a period of 30-days was 
given to respond to the VCAA notice.  In September 2003, the 
United States Court of Appeals for the Federal Circuit held 
that the provision in 38 C.F.R. § 3.159(b)(1), requiring a 
response to VCAA in less than the statutory one-year period 
was invalid.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003).  However the appellant has responded to the 
August 2001 correspondence and identified additional medical 
records which were obtained and proffered additional 
argument.  While the RO subsequently mailed a letter to the 
appellant in June 2003 with an invalid 30-day notice, it is 
clear that the appellant has, in fact, had more than one year 
to respond to the evidence used by the RO in this case and 
has availed herself of the opportunity to submitted further 
argument, and the RO has obtained all records identified by 
the appellant.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As noted above, no further action is 
required in order to comply with the VCAA.  On appellate 
review, the Board sees no areas in which further development 
is needed.  The RO has essentially met the requirements of 
the VCAA, and there would be no benefit in developing this 
case further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
the Board finds that the requirements of the VCAA have been 
met.


Entitlement to Dependency and Indemnity Compensation Pursuant 
to 38 U.S.C.A. § 1151

The appellant filed this claim in February 1998.  Effective 
October 1, 1997, 38 U.S.C.A. § 1151 was amended by Congress.  
See section 422(a) of PL 104-204.  This amendment was in 
response to the United States Supreme Court's decision in the 
Brown v. Gardner, 115 S.Ct. 552 (1994), which held that no 
showing of negligence is necessary for recovery under § 1151.  
In pertinent part, § 1151 was amended as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) Carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) An event not reasonably foreseeable.

Upon reviewing the veteran's VA records, the Board finds no 
basis for concluding that any actions on the part of VA 
treatment providers contributed to cause his death.  Rather, 
these records reflect that the veteran had debilitating 
medical condition (chronic obstructive pulmonary disease) 
prior to the diagnosis of colon cancer.  He underwent 
surgical treatment for the non-service-connected colon cancer 
at the Birmingham VAMC beginning in May 1997.  A medical 
doctor has reviewed the all the records for this terminal 
hospital admission and concluded that the veteran's treatment 
was appropriate and timely and that the veteran died of 
multiple and most likely unavoidable complications of the 
surgery for the colon cancer.  

Although there is no suggestion that possible death was not a 
reasonably foreseeable event following surgery for colon 
cancer, especially in a person with the veteran's medical 
complications; the VA doctor's opinion that his death was the 
result of unavoidable surgical complications effectively 
demonstrates that the veteran's death was a reasonably 
foreseeable possible outcome.

The VA treatment records do not indicate any negligence or 
fault on the part of VA treatment providers, as required by 
38 U.S.C.A. § 1151.  The statements of the appellant 
constitute the only evidence of record suggesting a causal 
relationship between the veteran's death and VA treatment, 
let alone one resulting from negligence or fault.  The Board 
is empathetic with the appellant in view of the death of her 
husband and does not doubt the sincerity of the beliefs she 
has articulated regarding the quality of the treatment that 
the veteran received from the VA.  However, the Board 
emphasizes that there simply is no medical evidence to 
support the contention that the veteran's death resulted from 
VA treatment.  

Moreover, as the appellant is a layperson not shown to 
possess the medical training and expertise necessary to 
render an opinion as to medical causation, her contentions 
cannot be found to constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent medical evidence supporting the 
appellant's claim of entitlement to DIC under 38 C.F.R. § 
1151 for the cause of the veteran's death, this claim must be 
denied.  In reaching this decision, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  

However, that doctrine is not for application in this case 
because the weight of the evidence is against this claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991).


Chapter 35 Educational Benefits

The appeal has also been developed on the issue of 
entitlement to basic eligibility for Chapter 35 educational 
benefits.  See 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 
C.F.R. § 3.807 (2002).  With limitations, the term "eligible 
person" for educational assistance under Chapter 35 means a 
child, surviving spouse or spouse of a veteran who was 
discharged under other than dishonorable conditions and who: 
(1) died of a service-connected disability; (2) has a total 
disability permanent in nature resulting from a service-
connected disability; or (3) died while a disability so 
evaluated was in existence.  

As noted, service connection for the cause of the veteran's 
death has been previously denied and the records shows that 
he did not have a permanent and total service-connected 
disability while he was alive.  This is not in dispute.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claims for Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1151 and Dependents' Educational Assistance uner 
38 U.S.C.A., Chapter 35 are denied.


	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



